IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 288 MAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
DARREN LAMONT MACKLIN,                        :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 4th day of August 2016, the Petition for Allowance of Appeal is

GRANTED LIMITED TO the issue set forth below.               Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    Whether the government is required to include notice of its
             intent to seek a mandatory penalty under a recidivist statute
             within the charging document since such mandatory
             penalties equate to new, aggravated crimes?

      This matter is consolidated with Commonwealth v. Bragg, 67 EAL 2016 and

Commonwealth v. Sachette, 973 MAL 2015 for oral argument.

      Justice Wecht did not participate in the consideration or decision of this matter.